DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “a shape generally corresponding to the shape of the bed” is a relative term and one of ordinary skill in the art would not know its meaning.
Claims 10 and 19 recite “the top portion including a bed having an outer bed surface and an inner bed surface opposite the inner bed surface”. It is unclear what the limitation means because the inner bed surface cannot be opposite of itself. The examiner assumes that it is supposed to recite “an inner bed surface opposite the outer bed surface”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (US Pub. 2006/0288943 A1) in view of Milson (US Pub. 2007/0272170 A1) and Pelz (US Pub. 2011/0290834 A1).
Regarding claim 1, Ku discloses a bed assembly for pets, the bed assembly comprising: 
a case defining an interior volume and having a top portion and a bottom portion opposite the top portion (Fig. 4, cup-shaped member 20 has a top and bottom); 
the top portion including a bed (Fig. 4, pad 30) and a bolster extending from the bed around an outer periphery of the bed (Fig. 4, inflatable first air cushion 21);
and a fluid-filled bladder disposed in the interior volume and configured to be inflatable between an uninflated position and an inflated position, the fluid-filled bladder including a bed bladder adjacent the bed of the case and a bolster bladder adjacent the 
Ku does not disclose as taught by Pelz, the bottom portion comprising a shoulder strap (Pg. 4, [0057], lines 1-6: “Referring now to FIG. 6 and FIG. 7, two additional alternative views are presented. For FIG. 6, two strap connectors are added to the convertible cushion (10). Strap connector 24 and 26 are configured for being mechanically associated with a strap, such as a shoulder strap, suitable for carrying convertible Cushion (10) as one might carry a pocketbook”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku to have the shoulder strap of Pelz to allow for easy carrying of the bed.
Ku does not disclose as taught by Milson, the bottom portion including a securing mechanism configured to secure the bed in a stowed position (Fig. 1, velcro portion 13 is secured to velcro receiving member 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku to have the securing mechanism of Milson to make the bed more compact for transportation.
claim 2, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Ku, a cover configured to wrap around the bolster and cover the top portion of the case (Pg. 1, [0007], lines 4-6: “the first air cushion including an air inflation valve, and a circular cover put on the first air cushion”).
Regarding claim 6, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Ku, the bed includes an inner bed surface and an outer bed surface opposite the inner bed surface, the inner bed surface defining an envelope configured to receive an insert (Fig. 4, disc-shaped covering 32 comprises an inner and outer surface and is capable of having second air cushion 31 inserted inside of its envelope).
Regarding claim 7, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Ku, the insert has a shape generally corresponding to the shape of the bed, and the insert is formed of a foam material (Fig. 4, disc-shaped covering 32 is roughly the same shape as second air cushion 31).
Regarding claim 9, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Milson, when the bed is in the stowed position, the bottom portion of the case is folded in on the top portion of the case to conceal a majority of the top portion of the case and expose the bottom portion of the case, and the securing mechanism wraps around at least a portion of the bottom portion of the case to secure the bed in a stowed position (Fig. 1, waist strap portion 11 wraps around a portion of the bed and is secured in place with velcro portion 13 and velcro receiving member 19).
Regarding claim 10, Ku discloses a pet bed assembly comprising: 

the top portion including a bed having an outer bed surface and an inner bed surface opposite the outer bed surface (Fig. 4, pad 30 has two opposite surfaces) and the top portion including a bolster extending from the outer bed surface around an outer periphery of the bed (Fig. 4, inflatable first air cushion 21);
a cover configured to wrap around the bolster and cover the top portion of the case (Pg. 1, [0007], lines 4-6: “the first air cushion including an air inflation valve, and a circular cover put on the first air cushion”); 
and a fluid-filled bladder disposed in the interior volume and including a bed bladder and a bolster bladder each configured to be independently inflatable between an uninflated position and an inflated position, the bed bladder being adjacent the bed of the case and the bolster bladder being adjacent the bolster of the case (Pg. 1, [0017]: The pad 30 comprises a disc-shaped second air cushion 31 of fabric, the second air cushion 31 being sealed by radio frequency sealing as bottom wall and including an air inflation valve 311 on its top surface and a plurality of transverse seams 312 formed on top and bottom surfaces for shaping the inflated second air cushion 31; and a disc-shaped covering 32 stuffed with the inflated second air cushion 31. The pad 30 is snugly placed on the bottom surface 223 of the cover 22 for forming the pet bed in response to inflating the first and second air cushions 21 and 31”).
Ku does not disclose as taught by Pelz, the bottom portion comprising a shoulder strap (Pg. 4, [0057], lines 1-6: “Referring now to FIG. 6 and FIG. 7, two additional alternative views are presented. For FIG. 6, two strap connectors are added to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku to have the shoulder strap of Pelz to allow for easy carrying of the bed.
Ku does not disclose as taught by Milson, the bottom portion including a securing mechanism configured to secure the bed in a stowed position (Fig. 1, velcro portion 13 is secured to velcro receiving member 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku to have the securing mechanism of Milson to make the bed more compact for transportation.
Regarding claim 14, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Ku, the bed includes an inner bed surface and an outer bed surface opposite the inner bed surface, the inner bed surface defining an envelope configured to receive an insert (Fig. 4, disc-shaped covering 32 comprises an inner and outer surface and is capable of having second air cushion 31 inserted inside of its envelope).
Regarding claim 15, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Ku, the insert has a shape generally corresponding to the shape of the bed, and the insert is formed of a foam material (Fig. 4, disc-shaped covering 32 is roughly the same shape as second air cushion 31).
claim 17, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Milson, when the bed is in the stowed position, the bottom portion of the case is folded in on the top portion of the case to conceal a majority of the top portion of the case and expose the bottom portion of the case, and the securing mechanism wraps around at least a portion of the bottom portion of the case to secure the bed in a stowed position (Fig. 1, waist strap portion 11 wraps around a portion of the bed and is secured in place with velcro portion 13 and velcro receiving member 19).
Regarding claim 18, Ku as modified by Pelz and Milson discloses the claimed invention in addition to as taught by Pelz, the top portion of the case and the bottom portion of the case are secured to each other via a zipper, wherein when the zipper is in an unzipped position, the interior volume is accessible such that the fluid-filled bladder may be removed from the interior volume (Pg. 1, [0009], lines 6-18: “An attachment device is associated with half the parameter of one side of the blanket material and across the width of the blanket material at the approximate center line. One suitable attachment device is a zipper. For such embodiment, by folding the blanket material a first time, so that the sides associated with an attachment device are adjacent to sides with no attachment device, and then folding the device a second time so that the sides with no attachment devices are inside the folded blanket material, the attachment device may be used to secure the folds together thereby forming a cushion. When the attachment device is a zipper, the convertible cushion is secured in place by zipping the folds together thereby defining a pillow-like device/bed”).

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (US Pub. 2006/0288943 A1) in view of Milson (US Pub. 2007/0272170 A1) and Pelz (US Pub. 2011/0290834 A1), and further in view of Miller (US Pub. 2017/0258035 A1).
Regarding claim 3, Ku as modified by Pelz and Milson discloses the bed includes an inner bed surface and an outer bed surface. However, it does not disclose as taught by Miller, the bed includes an inner bed surface and an outer bed surface opposite the inner bed surface, the inner bed surface including a first fastener and the cover including a second fastener configured to engage the first fastener to secure the cover to the case (Pg. 2, [0013], lines 7-24: “the complementary snap attachment of the cover bottom panel 48 may be arranged in the cut-out 36 of the bottom 34 of the frame. When the cover 14 is pivoted about the fold line 54 into the interior of the pet frame, the snap 60 on the upper edge of the cover 14 may be brought in close proximity to the cut-out 36 formed in the corner of the bottom 34 of the frame 12, and brought into register with the complementary snap attachment 62 of the cover bottom panel 48. The snap attachments 60, 62 may be connected, thereby allowing the cover to be releasably attached to the pet bed. In this way, the cover may be attached to itself in removably attaching the cover to the pet bed. In the alternative, the frame may have mechanical fasteners on the inward and/or outward faces of the walls that cooperate with mechanical fasteners of the cover to allow the cover to be releasably attached to the pet bed, e.g. hook and loop material, snaps, hooks, clips, buttons and loops, ties, etc.”).

Regarding claim 4, Ku as modified by Pelz, Milson, and Miller discloses the claimed invention in addition to as taught by Miller, the first fastener includes one of hooks or loops and the second fastener includes the other of hooks or loops (Pg. 2, [0013], lines 20-24: “In the alternative, the frame may have mechanical fasteners on the inward and/or outward faces of the walls that cooperate with mechanical fasteners of the cover to allow the cover to be releasably attached to the pet bed, e.g. hook and loop material, snaps, hooks, clips, buttons and loops, ties, etc.”).
Regarding claim 11, Ku as modified by Pelz and Milson discloses the claimed invention except for as taught by Miller, the inner bed surface includes a first fastener and the cover including a second fastener configured to engage the first fastener to secure the cover to the case (Pg. 2, [0013], lines 7-24: “the complementary snap attachment of the cover bottom panel 48 may be arranged in the cut-out 36 of the bottom 34 of the frame. When the cover 14 is pivoted about the fold line 54 into the interior of the pet frame, the snap 60 on the upper edge of the cover 14 may be brought in close proximity to the cut-out 36 formed in the corner of the bottom 34 of the frame 12, and brought into register with the complementary snap attachment 62 of the cover bottom panel 48. The snap attachments 60, 62 may be connected, thereby allowing the cover to be releasably attached to the pet bed. In this way, the cover may be attached to itself in removably attaching the cover to the pet bed. In the alternative, the frame may have mechanical fasteners on the inward and/or outward faces of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku as modified to include the fasteners of Miller to secure the cover to the bed.
Regarding claim 12, Ku as modified by Pelz, Milson, and Miller discloses the claimed invention in addition to as taught by Miller, the first fastener includes one of hooks or loops and the second fastener includes the other of hooks or loops (Pg. 2, [0013], lines 20-24: “In the alternative, the frame may have mechanical fasteners on the inward and/or outward faces of the walls that cooperate with mechanical fasteners of the cover to allow the cover to be releasably attached to the pet bed, e.g. hook and loop material, snaps, hooks, clips, buttons and loops, ties, etc.”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (US Pub. 2006/0288943 A1) in view of Milson (US Pub. 2007/0272170 A1) and Pelz (US Pub. 2011/0290834 A1), and further in view of Suplina (US Pub. 2012/0240860 A1).
Regarding claim 5, Ku as modified by Pelz and Milson discloses the claimed invention except for as taught by Suplina, the cover includes an elastic band that wraps around the bolster of the case (Pg. 1, [0006], lines 1-9: “The subject matter disclosed and claimed herein, in one aspect thereof, comprises a fitted sheet for use in covering and protecting a pet bed. The fitted sheet comprises a sheet element and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku as modified to include the elastic perimeter of Suplina to ensure the structural integrity of the bed.
Regarding claim 13, Ku as modified by Pelz and Milson discloses the claimed invention except for as taught by Suplina, the cover includes an elastic band that wraps around the bolster of the case (Pg. 1, [0006], lines 1-9: “The subject matter disclosed and claimed herein, in one aspect thereof, comprises a fitted sheet for use in covering and protecting a pet bed. The fitted sheet comprises a sheet element and a perimeter seam element. The fitted sheet may comprise a variety of shapes and designs to accommodate most existing conventional pet beds and user design preferences. Additionally the perimeter seam element is elastically adjustable so that the fitted sheet may easily substantially encapsulate the pet bed, yet remain in place once applied”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku as modified to include the elastic perimeter of Suplina to ensure the structural integrity of the bed.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (US Pub. 2006/0288943 A1) in view of Milson (US Pub. 2007/0272170 A1) and Pelz (US Pub. 2011/0290834 A1), and further in view of Alderman (US Pub. 5,639,145).
Regarding claim 8, Ku as modified by Pelz and Milson discloses the claimed invention except for as taught by Alderman, the bolster includes an inner bolster surface and an outer bolster surface opposite the inner bolster surface. However, Ku as modified does not disclose as taught by Alderman, the outer bolster surface being formed of a more water resistant material than the material of the inner bolster surface (Col. 1, lines 47-49: “One cushion disclosed includes first and second hinged cushion panels that may pivot substantially 360 degrees relative to one another. The first panel has a closed-cell plastic material layer that is impervious to water and the second panel has an open-cell foam plastic layer that will absorb water”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku as modified to include the differing water resistance properties of the surfaces because the outer surface will need to be waterproof while the inner surface will not necessarily need the same capability.
Regarding claim 16, Ku as modified by Pelz and Milson discloses the claimed invention except for as taught by Alderman, the bolster includes an inner bolster surface and an outer bolster surface opposite the inner bolster surface. However, Ku as modified does not disclose as taught by Alderman, the outer bolster surface being formed of a more water resistant material than the material of the inner bolster surface (Col. 1, lines 47-49: “One cushion disclosed includes first and second hinged cushion panels that may pivot substantially 360 degrees relative to one another. The first panel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku as modified to include the differing water resistance properties of the surfaces because the outer surface will need to be waterproof while the inner surface will not necessarily need the same capability.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ku (US Pub. 2006/0288943 A1) in view of Milson (US Pub. 2007/0272170 A1), Pelz (US Pub. 2011/0290834 A1), Alderman (US Pub. 5,639,145), Miller (US Pub. 2017/0258035 A1), and Suplina (US Pub. 2012/0240860 A1).
Regarding claim 19, Ku discloses a pet bed assembly comprising: 
a case defining an interior volume and the case comprising: 
a top portion including a bed having an outer bed surface and an inner bed surface opposite the outer bed surface, the inner bed surface defining an envelope configured to receive a foam insert (Fig. 4, disc-shaped covering 32 comprises an inner and outer surface and is capable of having second air cushion 31 inserted inside of its envelope); 
the top portion including a14Attorney Docket No.: 269022-459956 bolster extending from the outer bed surface around an outer periphery of the bed (Fig. 4, inflatable first air cushion 21); 
a cover configured to wrap around the bolster and cover the top portion of the case (Pg. 1, [0007], lines 4-6: “the first air cushion including an air inflation valve, and a circular cover put on the first air cushion”);

Ku does not disclose as taught by Miller, the outer bed surface including a first fastener; the cover including a second fastener; the second fastener configured to engage the first fastener to secure the cover to the case (Pg. 2, [0013], lines 7-24: “the complementary snap attachment of the cover bottom panel 48 may be arranged in the cut-out 36 of the bottom 34 of the frame. When the cover 14 is pivoted about the fold line 54 into the interior of the pet frame, the snap 60 on the upper edge of the cover 14 may be brought in close proximity to the cut-out 36 formed in the corner of the bottom 34 of the frame 12, and brought into register with the complementary snap attachment 62 of the cover bottom panel 48. The snap attachments 60, 62 may be connected, thereby allowing the cover to be releasably attached to the pet bed. In this way, the cover may be attached to itself in removably attaching the cover to the pet bed. In the alternative, the frame may have mechanical fasteners on the inward and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku as modified to include the fasteners of Miller to secure the cover to the bed.
Ku does not disclose as taught by Pelz, the bottom portion comprising a shoulder strap (Pg. 4, [0057], lines 1-6: “Referring now to FIG. 6 and FIG. 7, two additional alternative views are presented. For FIG. 6, two strap connectors are added to the convertible cushion (10). Strap connector 24 and 26 are configured for being mechanically associated with a strap, such as a shoulder strap, suitable for carrying convertible Cushion (10) as one might carry a pocketbook”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku to have the shoulder strap of Pelz to allow for easy carrying of the bed.
Ku does not disclose as taught by Milson, a bottom portion opposite the top portion and including a securing mechanism configured to secure the bed in a stowed position (Fig. 1, velcro portion 13 is secured to velcro receiving member 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku to have the securing mechanism of Milson to make the bed more compact for transportation.
Ku does not disclose as taught by Alderman, the bolster including an inner bolster surface formed of a first material and an outer bolster surface formed of a 
Ku as modified by Alderman discloses the claimed invention in addition to as taught by Ku, the bottom portion being formed of a third material more water resistant than the first material (Fig. 5, bottom surface 223 is air-tight because the bed is inflatable. Therefore, it is more water-resistant than the water-absorbant open-cell foam plastic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku to include the differing water resistance properties of the surfaces because the outer surface will need to be waterproof while the inner surface will not necessarily need the same capability.
Ku does not disclose as taught by Suplina, an elastic band that wraps around the bolster of the case (Pg. 1, [0006], lines 1-9: “The subject matter disclosed and claimed herein, in one aspect thereof, comprises a fitted sheet for use in covering and protecting a pet bed. The fitted sheet comprises a sheet element and a perimeter seam element. The fitted sheet may comprise a variety of shapes and designs to accommodate most existing conventional pet beds and user design preferences. Additionally, the perimeter seam element is elastically adjustable so that the fitted sheet may easily substantially encapsulate the pet bed, yet remain in place once applied”).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ku (US Pub. 2006/0288943 A1) in view of Milson (US Pub. 2007/0272170 A1), Pelz (US Pub. 2011/0290834 A1), Alderman (US Pub. 5,639,145), Miller (US Pub. 2017/0258035 A1), and Suplina (US Pub. 2012/0240860 A1), and further in view of Stevens (US Pub. 2014/0026972 A1).
Regarding claim 20, Ku as modified discloses the claimed invention in addition to as taught by Ku, the bed bladder includes a bed valve configured to receive a first fluid and the bolster bladder includes a bolster valve configured to receive a second fluid (Pg. 1, [0007], lines 1-7: The above and other objects of the present invention are realized by providing an inflatable pet bed comprising a cup-shaped member including a circular, inflatable first air cushion as side walls, the first air cushion including an air inflation valve, and a circular cover put on the first air cushion; and a pad including a disc-shaped second air cushion including an air inflation valve”).
However, Ku does not disclose as taught by Stevens, the bed bladder including a plurality of ribs extending parallel to one another (Fig. 1, a plurality of ribs run parallel to each other down the length of the mattress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of Ku as modified to include the ribs of Stevens to provide more modularity to the inflatable bed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642